 Case 18-14161          Doc 181     Filed 05/21/20 Entered 05/21/20 14:26:01         Desc Main
                                     Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                   )     Chapter 7
                                          )
 POPLAR CREEK, LLC,                       )     Case No. 18-14161
                                          )
                          Debtor.         )     Honorable David D. Cleary

                              AMENDED CERTIFICATE OF SERVICE

          I, Micah R. Krohn, an attorney, hereby certify that on May 13, 2020, a true and correct

copy of the Trustee’s Motion for Order Authorizing Sale of Property Free and Clear of

Liens, Claims and Encumbrances; Approving Bidding Procedures; and Granting Related

Relief [Dkt. 176] was filed electronically and automatically served upon all parties listed on the

attached Electronic Mail Notice List by operation of the Court’s Electronic Filing System. In

addition, copies were served on that date via first class mail, return receipt requested, or e-mail

upon the parties listed on the attached Service Lists, as indicated.

Dated: May 21, 2020                                 FRANCES GECKER, as Chapter 7 trustee of
                                                    Poplar Creek, LLC

                                                    By:     /s/ Micah R. Krohn
                                                            One of her attorneys




Micah R. Krohn (6217264)
FRANKGECKER LLP
1327 W. Washington, Ste. 5G
Chicago, Illinois 60654
Telephone:     (312) 276-1400
Facsimile:     (312) 276-0035




{POPLAR/001/00059292.DOCX/}
 Case 18-14161          Doc 181      Filed 05/21/20 Entered 05/21/20 14:26:01          Desc Main
                                      Document     Page 2 of 3



Mailing Information for Case 18-14161
Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •   Paul W Carroll pcarroll@gouldratner.com,
        hcordo@gouldratner.com;mhannon@gouldratner.com;gferguson@gouldratner.com;goul
        d-ecfs_notice@juralaw.net
    •   Andrew B Fuller andrewfuller934@hotmail.com
    •   Frances Gecker fgecker@fgllp.com,
        fgecker@ecf.axosfs.com;csmith@fgllp.com;fgecker@iq7technology.com
    •   Robert J Jumbeck jjumbeck@burkelaw.com
    •   Micah R Krohn mkrohn@fgllp.com,
        csmith@fgllp.com;mmatlock@fgllp.com;csucic@fgllp.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   Mark E Leipold mleipold@gouldratner.com,
        gferguson@gouldratner.com;mhannon@gouldratner.com;gould-ecfs_notice@juralaw.net
    •   Ha M Nguyen ha.nguyen@usdoj.gov, USTP.region11.es.ecf@usdoj.gov
    •   Matthew A Olins molins@gouldratner.com
    •   Ronald Peterson rpeterson@jenner.com, lraiford@jenner.com,PJacobs@jenner.com
    •   Brian P Welch bwelch@burkelaw.com, gbalderas@burkelaw.com
    •   David K Welch dwelch@burkelaw.com,
        gbalderas@burkelaw.com;bwelch@burkelaw.com;welchdr67393@notify.bestcase.com


               VIA U.S. MAIL/CERTIFIED/RETURN RECEIPT REQUESTED

Conference & Banquet Services, LLC
2401 W. Higgins Road
Hoffman Estates, IL 60169

                                      E-MAIL SERVICE LIST

Chet                      Balder          cbalder@heliosprop.com
Samuel                    Blum            samuel@bhnassociates.com
Kage                      Brown           kbrown@hubbardstreetgroup.com
Neal                      Brown           nbrown@cohonraizes.com
Patricia                  Cross           patricia.cross@hoffmanestates.org
Jad                       Cruciger        jad.cruciger@ctt.com
Avi                       Dimarsky        avi@weissproperties.com
Charles                   Evans           chadevansrealtor@comcast.net
David                     Friedler        david@cityviewcommercial.com
Anthony                   Fumarolo        anthony@fumarolo.com
Jein                      Gadson          jeingadson@gmail.com


{POPLAR/001/00059292.DOCX/}
 Case 18-14161          Doc 181   Filed 05/21/20 Entered 05/21/20 14:26:01    Desc Main
                                   Document     Page 3 of 3


Chris               Goluba             chris.goluba@golubalaw.com
Travis              Hammond            travis.hammond@habiture.com
Matthew             Hershberger        mhershberger@lpsi.com
Matthew             Hill               hillmr21@gmail.com
Dave                Kunal              Laxmi43@aol.com
Jayme               Kurtyka            jak@resourceholdingsllc.com
Albert              Lindeman           al.lindeman@svn.com
Gil                 Loloi              gil@namdarllc.com
Ted                 Mavrakis           tmavrakis@hotmail.com
Keegan              Mehlhorn           kmehlhorn@greatlandpartners.com
Matt                Morrison           mmorrison@bristolgroupinc.com
Brad                Mulay              brad.mulay@ctt.com
Farhad              Nikanjam           fnikanjam@gmail.com
Mahesh              Pampati            maheshpampati@gmail.com
Graye               Parnell            graye@bridge33capital.com
JR                  Patel              jr@helixhotels.com
Chhotalal (Charles) Patel              charles@specialtyrolledmetals.com
Alpesh              Patel              alpesh@ganeshhotels.com
Haaris              Pervaiz            haarispervaiz@gmail.com
Aaron               Riffe              ariffe@hostmark.com
David               Schmidt            dschmidt@realtymetrix.com
Scott               Schoder            sschoder@hubbardstreetgroup.com
Nancy               Scott              scottn@altoffind.com
Anit                Sharma             anitsharma@yahoo.com
Jason               Simon              jason.simon@colliers.com
Mike                Smith              mike.r.smith@cbre.com
Simeon              Spirrison          simeon@adelphiaproperties.com
Rajiv               Sublok             RSUBLOK@HOTMAIL.COM
Christopher         Swann              cswann@cygnuscapital.com
Johnny/Hoffman Dev. Group              johnnyt@hoffmanndevelopmentgroup.com
Meghan              Tyrell             meghan.tyrell@ctt.com
Jeffrey             Walker             jrw@jrwalker.com
Ryan                Walsh              rwalsh@sterlingbay.com
Shahid                                 shahidh@sbcglobal.net




{POPLAR/001/00059292.DOCX/}
